Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/491,513 filed 09/05/2019 is in response to Applicant’s request for continued examination, RCE, filed 02/01/2022; and to information disclosure statement, IDS, filed 01/25/2022. This Application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Allowed Claims
Claims 1-9 are allowed over prior art of record. 
Reason for Allowance
This is an examiner’s statement of reason for allowance.
The invention is directed to an additive for nonaqueous electrolyte solution, a nonaqueous electrolyte solution comprising the additives and an electricity storage device comprising the nonaqueous electrolyte. The additive for the nonaqueous electrolyte solution comprising a first compound represented by formula (1) and second compound represented by formula (2-1), (2-2), 
The closest art to the invention is considered to be Fukuda Noriaki et al. (JP2012056925(A); hereafter JP ‘925), Mio et al. (U.S. PG Publication 2013/0040209), Zhao et al. (U.S. PG Publication 2006/0286459) and Kawasaki et al. (U.S. PG Publication 2016/0028123).
JP ‘925 discloses an additive for nonaqueous electrolyte solution comprising a sulfone compound as claimed compound formula (1), where X is a carbonyl group and R1 an alkyl group; it does not, however, disclose a compound formula (1) when X is a sulfonyl group. JP ‘925 also does not disclose the second compound (2-1), (2-2), (2-3) or (2-4), and consequently does not disclose the mass ratio of the first compound to the second compound. 
Mio et al. discloses a nonaqueous electrolyte containing a cyclic sulfone and a cyclic carbonate compound. Mio, however, does not disclose the claimed first compound formula (1), and does not disclose the second compound (2-3) or (2-4).  Mio also does not disclose the mass ratio of the first compound to the second compound.
Zhao et al. discloses a nonaqueous secondary battery that includes nonaqueous electrolytic solution containing at least additive one of which is cyclic sulfonic ester expressed by formula (4) analogous to claimed additive compound formula (2-3). Zhao, however, does not discloses additive first compound formula (1) or the second compound additive (2-1), (2-2) or (2-4). Zhao also does not disclose the mass ratio of the first compound to the second compound.
Kawasaki et al. discloses a nonaqueous electrolyte solution secondary battery having nonaqueous electrolyte solution and the electrolyte solution contains cyclic disulfonic acid ester represented by formula (1) and analogous to the additive compound formula (2-4). Kawasaki, however, does not disclose the additive first compound formula (1) or the second compound 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claim 1-9 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722